DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
The amendments of claims 1 and 8 in the reply filed on 04/28/2021 are acknowledged. 
Claims 1, 2, 4 and 8-11 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 8, the claims were previously amended to include newly added limitations to the first and second thicknesses to the respective photovoltaic layers. Although figure 4 of Applicant’s drawings disclose higher and lower thicknesses for the respective photovoltaic layers, said 
Claims 2, 4, and 9-11 are rejected as dependent upon rejected claims 1 and 8, respectively.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (US 20170012711, cited in previous action) in view of Sprung (US 20080163924, cited in previous action) and Fritzemeier et al. (US 20100193795, cited in previous action), hereinafter referred to as Estes, Sprung and Fritzemeier, respectively.
Regarding claims 1 and 8, Estes discloses on figure 13 a photovoltaic (PV) device (¶0088), comprising:
a process layer [2108] vertically stacked on a surface of a memory layer [2110] (¶0117, Fig 21);
a light emitting device [2102] (optical generator [2102] comprises LED, ¶0046) vertically stacked on a surface of a first portion of the process layer [2108] since the LED  is positioned above the process layer [2108] which includes the first portion of the process layer; and
a photovoltaic cell [1302] vertically stacked on a surface of a second portion of the processor layer [2108] adjacent to the first portion since the PV cell is positioned above the process layer that includes a second portion (Fig 13, ¶0088), the PV cell implicitly configured to generate electricity when irradiated by coherent monochromatic light at a predetermined wavelength and to power the transceiver [208] and to power the LED. 
Estes fails to disclose the PV cell of the instant claims.

a first photovoltaic layer [403] (first sub-cell [403], ¶0045) that receives light at a top surface of the first photovoltaic layer [403], the first photovoltaic layer implicitly having a first thickness and an absorption coefficient that is based on the predetermined wavelength; and
a second photovoltaic layer [405] (second sub-cell [405], ¶0045) disposed beneath the first photovoltaic layer [403] that receives light passing through the first photovoltaic layer [403], the second photovoltaic layer [405] implicitly having a second thickness and the absorption coefficient since the first photovoltaic cell [403] and the second photovoltaic cell comprise the same semiconductor material (¶0046).
The PV cell of Sprung is suitable for the intended purpose as the PV cell of Estes. Moreover, it would have been obvious to one having ordinary skill in the art to modify the device of Estes in view of Sprung such that the PV cell of Estes is substituted with the cell of Sprung since the simple substitution of one known element for another to obtain predictable results supports a prima facie obviousness determination. See 2143, subsection B. 
The modified Estes teaches that the first and second photovoltaic layers comprise doped GaAs (Sprung, ¶0067). The reference fails to teach that the photovoltaic layers comprise indium gallium phosphide (InGaP).
Fritzemeier discloses a photovoltaic cell analogous to the first and second photovoltaic layers (Abstract), respectively, wherein the photovoltaic cell may comprise at least one of GaAs and InGaP (¶0050). Fritzemeier recognizes the equivalency of GaAs and InGaP photovoltaic cells. Thusly, it would have been obvious to one having ordinary skill in the art to substitute the GaAs photovoltaic layers of In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) and MPEP 2144.06, section II. Moreover, the first and second photovoltaic layers have the same absorption coefficient since the layers comprise the same material, InGaP.
Regarding the claim limitation, “the first thickness and the second thickness are selected so that a first light absorption at the first photovoltaic layer is equal to a second light absorption at the second photovoltaic layer when irradiated at the predetermined wavelength,” it is noted that said limitation is functional language and intended use, and is therefore not given patentable weight. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. In this case, the location and the number of light sources can modify the light absorption at the first and second PV layers and not just the thickness of the first and second PV layers. Furthermore, the prior art teaches that the thickness of the sub-cells must be varied to compensate for their difference in absorptivity (Sprung, ¶0054).
Furthermore, modified Estes fails to disclose that the first thickness and the second thickness satisfy the equation of the instant claim, wherein the ratio of the second to the first thicknesses is between 2.8 to 1.2. The reference teaches that the thicknesses of the first and second photovoltaic cells In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), In re Aller, 105 USPQ 223, and MPEP 2144.05, section II. Furthermore, the combination of the references teach that the ratio is implicitly based at least in part on whether the PV cell includes any PV layers in addition to the first PV layer and second PV layer since Sprung is drawn to multi-junction solar cells that include multiple semiconductor layers with two or more PV layers (Sprung, ¶0019).
Regarding claim 2, modified Estes discloses all of the limitations as set forth above. Furthermore, the reference teaches that the PV device comprises a tunnel layer [407] sandwiched between the first photovoltaic layer [403] and the second photovoltaic layer [405] (Sprung, Fig 4; ¶0045).
Regarding claim 4, modified Estes discloses all of the limitations as set forth above. Furthermore, the reference teaches that the first photovoltaic layer [403] is electrically connected in series with the second photovoltaic layer [405] via tunnel junction [407] (Sprung, Fig 4; Abstract; ¶0045).
Regarding claim 9, modified Estes discloses all of the limitations as set forth above. Moreover, the references teaches that the PV device further comprises a tunnel layer [407] sandwiched between each of the plurality of photovoltaic layer (Sprung, ¶0045).
Regarding claims 10 and 11, modified Estes discloses all of the limitations as set forth above. Furthermore, it is noted that the claim limitation “a voltage across each of the plurality of photovoltaic layers when irradiated by a monochromatic light is substantially the same, wherein the light intensity at a bottom surface of the photovoltaic cell is substantially zero,” is functional language and intended use, and is therefore not given patentable weight. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. 
Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive. Regarding the rejection under 35 USC 112(a), Applicant argues that rejected limitation teaches that the ratio is at most 2.8 and at least 1.2, and it not range of ratios between 2.8 and 1.2. The Examiner respectfully disagrees. The recited ratio is a range since a prior art reference that discloses a ratio of 2.5 would read on the claim limitation, wherein a ratio of 2.5 is not disclosed in figure 4 of Applicant’s .
Applicant argues that the applied references fail to teach that the thickness of the PV layers is based on a thickness of another PV layer and whether there are more than two PV layers. The Examiner respectfully disagrees. As set forth above, the secondary reference Sprung implicitly discloses said limitation since the reference discloses a PV device with multiple PV layers. Furthermore, the reference teaches that the thickness PV layers are optimized.     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUJUAN A HORTON/               Examiner, Art Unit 1721                                                                                                                                                                                         
/ELI S MEKHLIN/               Primary Examiner, Art Unit 1796